 
THIS NOTE AND THE SHARES OF CAPITAL STOCK ISSUABLE UPON ANY CONVERSION HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (1) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (2) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR "BLUE SKY" LAWS.


BIOZONE PHARMACEUTICALS, INC.


10% PROMISSORY NOTE
 
Principal Amount: $XXX
Purchase Price:     $XXX
   
Issue Date: June 13, 2012

 
BIOZONE PHARMACEUTICALS, INC., a Nevada corporation (the “Company”), for value
received, hereby promises to pay to ______________ with an office at
__________________ or his assigns (the “Holder”), ______________ (the “Principal
Amount”) on the date that is the earlier of receipt by the Company of $500,000
or more from any source (other than sales in the ordinary course of business) or
three months from the date hereof on the unpaid balance (the “Maturity Date”) of
such Principal Amount from time to time outstanding at the rate of ten percent
(10%) per annum (“Interest”) until paid in full as provided herein.
 
1.           Payment Grace Period.  The Company shall not have any grace period
to pay any monetary amounts due under this Note.  After the Final Maturity Date
and during the pendency of an Event of Default (as defined below), a default
interest rate of fifteen percent (15%) per annum shall be in effect.
 
2.           Prepayment of the Note.  The Company may prepay any outstanding
amounts owing under this Note, in whole or in part, at any time prior to the
Maturity Date.
 
3.           Event of Default. The occurrence of any of the following events of
default (“Event of Default”) shall, at the option of the Holder hereof, make the
remaining unpaid Principal Amount and all accrued but unpaid Interest
immediately due and payable, upon demand, without presentment or grace period,
all of which hereby are expressly waived, except as set forth below:
 
(a)           Failure to Pay Principal.  The Company fails to pay the Principal
Amount when due.
 
(b)           Breach of Representation and Warranty. Any material representation
or warranty of the Company made herein, or in any agreement, statement or
certificate given in writing pursuant hereto or in connection therewith shall be
false or misleading in any material respect as of the date made and the date of
this Note.
 
(c)           Liquidation.  Any dissolution, liquidation or winding up of the
Company or any Material Subsidiary or any substantial portion of their business
taken as a whole. “Material Subsidiary” means, with respect to any entity,
which, at any time after the Issue Date and until such time that this Note is
fully paid, is a corporation, limited or general partnership, limited liability
company, trust, estate, association, joint venture or other business entity  of
which (A) more than 30% of (i) the outstanding capital stock having ordinary
voting power to elect a majority of the board of directors or other managing
body of such entity, (ii) in the case of a partnership or limited liability
company, the interest in the capital or profits of such partnership or limited
liability company or (iii) in the case of a trust, estate, association, joint
venture or other entity, the beneficial interest in such trust, estate,
association or other entity business is, at the time of determination, owned or
controlled directly or indirectly through one or more intermediaries, by the
Company, or (B) is under the actual control of the Company.)
 
(d)           Cessation of Operations.  Any cessation of operations by the
Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(e)           Maintenance of Assets.  The failure by the Company or any Material
Subsidiary to maintain any material intellectual property rights, personal, real
property or other assets, which are necessary to conduct its business (whether
now or in the future).
 
(f)           Receiver or Trustee.  The Company or any Material Subsidiary shall
make an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business; or such a receiver or trustee shall otherwise be
appointed.
 
(g)           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against the Company or any Material Subsidiary or any
of its property or other assets for more than $250,000, unless stayed vacated or
satisfied within thirty (30) days.
 
(h)           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Company or any Material
Subsidiary.
 
4.           Non-Waiver.  The failure of the Holder to enforce or exercise any
right or remedy provided in this Note or at law or in equity upon any default or
breach shall not be construed as waiving the rights to enforce or exercise such
or any other right or remedy at any later date.  No exercise of the rights and
powers granted in or held pursuant to this Note by the Holder, and no delays or
omission in the exercise of such rights and powers shall be held to exhaust the
same or be construed as a waiver thereof, and every such right and power may be
exercised at any time and from time to time.
 
5.           Waiver by the Company.  The Company hereby waives presentment,
protest, notice of protest, notice of nonpayment, notice of dishonor and any and
all other notices or demands relative to this Note, except as specifically
provided herein.
 
6.           Usury Savings Clause.  The Company and the Holder intend to comply
at all times with applicable usury laws.  If at any time such laws would render
usurious any amounts due under this Note under applicable law, then it is the
Company’s and Holder’s express intention that the Company not be required to pay
Interest on this Note at a rate in excess of the maximum lawful rate, that the
provisions of this Section 10 shall control over all other provisions of this
Note which may be in apparent conflict hereunder, that such excess amount shall
be immediately credited to the balance of the Principal Amount of this Note, and
the provisions hereof shall immediately be reformed and the amounts thereafter
decreased, so as to comply with the then applicable usury law, but so as to
permit the recovery of the fullest amount otherwise due under this Note.
 
7.           Miscellaneous.
 
(a)           Governing Law; Venue.  This Note shall be governed by and
interpreted in accordance with the Uniform Commercial Code as from time to time
in effect in the State of Nevada as to matters within the scope thereof, and,
with respect to all other matters, shall be governed by and interpreted in
accordance with the laws of the State of Florida, without regard for any
conflict of laws. The Company irrevocably consents to the exclusive jurisdiction
of any Federal or State court of Florida sitting in Miami-Dade County, Florida
in connection with any action or proceeding arising out of or relating to this
Note, any document or instrument delivered pursuant to, in connection with or
simultaneously with this Note, or a breach of this Note or any such document or
instrument.
 
(b)           Successors and Assigns.  This Note and the obligations hereunder
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties; provided, however, that neither party may assign any of
its rights or obligations hereunder without the prior written consent of the
other, except that the Holder may assign all or any portion of its rights
hereunder to its Affiliate (as such term is defined in Rule 405 of the
Securities Act) without such consent by giving written notice of such assignment
to the Company.  Assignment of all or any portion of this Note in violation of
this Section shall be null and void.
 
(c)           Notices.  Any notice or other communication required or permitted
to be given hereunder shall be in writing. The addresses for such communications
shall be: (i) if to the Company to: BioZone Pharmaceuticals, Inc., Attn: Elliot
Maza, CEO, facsimile: (201) 608-5103, with a copy to: Sichenzia Ross Friedman
Ference LLP, 61 Broadway, New York, NY 10006, Attn: Harvey Kesner, Esq.,
facsimile: (212) 930-9725; and (ii) if to the Holder, to the name, address and
facsimile number set forth on the front page of this Note.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Amendment; Waiver.  No modification, amendment or waiver of any
provision of this Note shall be effective unless in writing and approved by the
Company and the Holder.
 
(e)           Invalidity.  Any provision of this Note which may be determined by
a court of competent authority to be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invaliding the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
(f)           Section and Paragraph Headings.  The section and paragraph
headings contained herein are for convenience only and shall not be construed as
part of this Note.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS]


 
 
 
3

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by the duly authorized representative of the Company.
 
 
BIOZONE PHARMACEUTICALS, INC.
 
 
By:                                                                           
 
Name:                                                                        
 
Title:                                                                   
 
 
4
 
 